 1 Paul A. Stewart (SBN 153,467)
   paul.stewart@knobbe.com
 2 Ali S. Razai (SBN 246,922)
   ali.razai@knobbe.com
 3 Jared C. Bunker (SBN 246,946)
   Jared.Bunker@knobbe.com
 4 Nicole R. Townes (SBN 272,342)
   nicole.townes@knobbe.com
 5 Brandon G. Smith (SBN 307,676)
   brandon.smith@knobbe.com
 6 KNOBBE, MARTENS, OLSON & BEAR, LLP
   2040 Main Street, Fourteenth Floor
 7 Irvine, CA 92614
   Telephone: (949) 760-0404
 8 Facsimile: (949) 760-9502
 9 Attorneys for Plaintiff
   simplehuman, LLC
10
   Victor de Gyarfas (SBN 171,950)
11 vdegyarfas@foley.com
   Tiffany K. Sung (SBN 323,700)
12 tsung@foley.com
   FOLEY & LARDNER LLP
13 555 South Flower Street, Suite 3300
   Los Angeles, CA 90071
14 Telephone: (213) 972-4500
   Facsimile: (213) 486-0065
15
   Attorneys for Defendant
16 iTouchless Housewares and Products, Inc.
17                    IN THE UNITED STATES DISTRICT COURT
18                FOR THE NORTHERN DISTRICT OF CALIFORNIA
19                                  OAKLAND DIVISION
20 SIMPLEHUMAN, LLC,                      )   Civil Action No. 4:19-cv-02701-HSG
   a California limited liability         )
21 company,                               )   Honorable Haywood S. Gilliam, Jr.
22               Plaintiff,               )
                                          )   STIPULATION TO FILE SECOND
23         v.                             )   AMENDED COMPLAINT AND
                                          )   ORDER (as modified)
24 ITOUCHLESS HOUSEWARES                  )
   AND PRODUCTS, INC.,                    )
25 a California corporation,
                                          )
26               Defendant.               )
                                          )
27                                        )
28

     STIPULATION TO FILE SECOND                             Case No. 4:19-cv-02701-HSG
     AMENDED COMPLAINT AND ORDER
 1         IT IS HEREBY STIPULATED AND AGREED, between Plaintiff
 2 simplehuman, LLC and Defendant iTouchless Housewares & Products, Inc.,
 3 pursuant to Federal Rule of Civil Procedure 15(a)(2), that, subject to the Court’s
 4 approval and Order, simplehuman may file an amended complaint, styled as the
 5 Second Amended Complaint, in the form attached hereto (Ex. 1).
 6         The general purpose of this amendment is to consolidate two separate
 7 actions.    simplehuman separately filed an action against iTouchless’s CEO,
 8 Michael Shek (Case No. 4:20-cv-00754-HSG (the “Co-Pending Action”). The
 9 parties wish to streamline the disputes by dismissing the Co-Pending Action and
10 consolidating the issues into this action.
11         The addition of these claims will not affect the case schedule. Because this
12 action involves patent claims, the Court has set a schedule through claim
13 construction proceedings, but has not yet set a date for the close of discovery or for
14 dispositive motions. See Dkt. No. 45. The amendments in the Second Amended
15 Complaint do not involve patent claims (they instead involve a request for
16 injunctive relief for trademark infringement and a claim for trademark
17 cancellation), so there will be no effect on the current schedule.
18         The parties also agree that the Second Amended Complaint will be deemed
19 to have been filed on the day the Court signs and enters this Stipulation. The
20 parties further agree that iTouchless and Mr. Shek will have 14 days from that date
21 to respond to the Second Amended Complaint.
22         By agreeing to Plaintiff’s filing of the Second Amended Complaint,
23 Defendant does not agree to any of the allegations therein, and Defendant reserves
24 the right to respond to the amended complaint pursuant to the Federal Rules.
25
26
27
28
     STIPULATION TO FILE SECOND                 -2-            Case No. 4:19-cv-02701-HSG
     AMENDED COMPLAINT AND ORDER
 1                                   Respectfully submitted,
 2                                   KNOBBE, MARTENS, OLSON & BEAR, LLP
 3
 4 Dated: March 24, 2020             By: Jared C. Bunker
                                         Paul A. Stewart
 5                                       Ali S. Razai
 6                                       Jared C. Bunker
                                         Nicole R. Townes
 7                                       Brandon G. Smith
 8                                   Attorneys for Plaintiff
                                     simplehuman, LLC
 9
10                                   Respectfully submitted,
11                                   FOLEY & LARDNER LLP
12
13 Dated: March 24, 2020             By: Victor de Gyarfas (with permission)
14                                       Victor de Gyarfas
                                         Tiffany Sung
15
                                     Attorneys for Defendant
16                                   iTouchless Housewares and Products, Inc.
17
18
   SO ORDERED except counsel for plaintiff is directed to e-file the amended
19 complaint on the docket.
20
   DATED: 3/25/2020                 _____________________________
21                                  HON. HAYWOOD S. GILLIAM, JR.
                                    UNITED STATES DISTRICT JUDGE
22
23
24
25
26
27
28
     STIPULATION TO FILE SECOND           -3-              Case No. 4:19-cv-02701-HSG
     AMENDED COMPLAINT AND ORDER
